DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed June 7, 2022 has been entered. Claims 1, 5, 7-9, 15 and 18 are pending.  Claim 1 has been amended. Claim 18 is new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013) in view of Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979). 
Regarding claims 1 and 5, Binder discloses a process for preparing a feed for ruminants ([0015], [0017] and [0038]), wherein lignocellulosic material is combined with a liquid (e.g. water) to give a pulp ([0030]). The pulp is then subjected to a dewatering process, or solid-liquid separation, using a filter press ([0035]), which is the same as the instant invention and therefore Binder teaches using a pressure type solid-liquid separator for the separation process. 
Binder teaches drying the pulp to result in a water content of 10% or less ([0035]), thus falling within the claimed range of 15% or less and further preparing a feed for ruminants containing the dried pulp ([0015], [0017] and [0038]). Therefore, Binder teaches that the prepared feedstuff has a water content falling within the claimed range of 15% by mass or less as Binder teaches drying the pulp to a water content of 10% or less and preparing a feed from the fried pulp. 
While Binder discloses suspending the lignocellulosic material in water (e.g. an aqueous solution) to give a pulp, Binder fails to specifically teach that the aqueous solution is an aqueous alkaline solution and instead uses an acid solution. 
Abbas discloses a process for the production of animal feed, wherein lignocellulosic material can be pretreated by a variety of ways to produce the animal feed. Abbas discloses that the lignocellulosic material can be suspended in an alkaline solution in order to help degrade the fibrous plant material. Abbas further teaches that an acid treatment can be used to reduce the crystallinity and break down the polysaccharides in the lignocellulosic material. Abbas further teaches that these treatments can be used in various combinations ([0014] and [0042]).
As Abbas discloses that it is known in the art to prepare animal feed from lignocellulosic material, like Binder, and discloses that the lignocellulosic material is pretreated by a variety of ways depending on the desired breakdown in the material (e.g. fibrous degradation using an alkaline solution and polysaccharide breakdown using an acid solution), it would have been obvious to have the lignocellulosic material of Binder be suspended in an alkaline solution as taught by Abbas. Doing so would yield the predictably result of ensuring the fibrous plant material of Binder is sufficiently degraded to further produce an animal feed. As Abbas teaches that both an acid and alkaline treatment can be used in combination on the lignocellulosic material, it would have been obvious to apply an alkaline solution to the material and process of Binder to further aid in the breakdown of the material as taught by Abbas. 
Binder discloses preparing a feed for ruminants using a lignocellulosic material as described above, but fails to teach the pulp being an oxygen delignified kraft pulp.
Griggs discloses a method for treating lignocellulosic material derived from a hardwood source to increase digestibility and not be toxic to humans and animals (col 3 lines 60-68), wherein the method comprises treating hardwood pulp with a kraft pulping process and an oxygen delignification process (col 6 lines 5-45). 
Griggs further teaches that they oxygen delignification conditions are a pulp consistent that can be low, medium or high (col 12 lines 10-25), with a low-medium consistency being about 15% (col 13 lines 35-40), thus falling within the claimed range of a pulp consistency of 8 to 15% by mass. Griggs teaches that the oxygen pressure is 100 psig, or 7 kg/cm2, thus falling within the claimed range of 3 to 9 kg/cm2, and the temperature and time for the oxygen delignification process is 90 to 130 C for a time of 20 to 60 minutes, thus falling within the claimed ranges of 80 to 140 C for a time of 20 to 180 minutes (col 13 lines 50-65). 
As Griggs discloses that such process provides a pulp that has increased digestibility and is less toxic to humans and animals, it would have been obvious to one of ordinary skill in the art to use an oxygen delignified kraft pulp as taught by Griggs in the process of Binder. This is a simple substitution of one known lignocellulose material for another to yield the predictable result of providing a suitable feed for ruminants. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 
Griggs further teaches that the oxygen delignification steps decreases the K No., or kappa number, to about 7 to 10 for softwood pulp and about 5 to 8 for hardwood pulp (col 6 lines 33-43), thus falling within the claimed range of 5 to 15. Therefore, using an oxygen delignified kraft pulp as taught by Griggs in the process of Binder would result in the kraft pulp having a kappa number within the claimed range. 
Griggs additionally teaches washing the oxygen delignified kraft pulp with water (See Figures, col 10 lines 40-65). Griggs fails to specifically teach washing the kraft pulp with water until it reaches a pH of 8.0 or less, however, Griggs teaches that the pulp is washed to remove residues obtained during the oxygen delignification step (col 10 lines 40-65). Griggs further teaches that a pulp having a pH below 9 is preferable (col 16 lines 15-34 and 55-60). 
It would have been obvious to one of ordinary skill in the art to wash the pulp with water as taught by Griggs until a desired pH has been reached as Griggs teaches that the wash water aid in removing residues and dissolved organics from the oxygen treatment (col 10 lines 40-65). It further would have been obvious to wash until a desired pH of 8.0 or less has been reaches as Griggs teaches that a pH lower than 8.0 is preferable as it aid in further processing of the pulp.
With respect the preparing the feedstuff containing the pulp, wherein the feedstuff is not molded, Binder discloses that the feedstuff is preferably pelletized ([0017]). 
Bender discloses a process of treating lignocellulose materials to produce ruminant feed, wherein the ruminant feed is fed to animals in the same form as it exits from the digester (col 8 lines 10-15). Therefore, Bender does not disclose that the ruminant feed is molded. Bender further teaches that such form for feeding to animals is desirable from the point of view of animal acceptability (col 6 lines 20-25). 
As Binder discloses that the feed is “preferably” pelletized, but not that it has to be, and Bender discloses that it is known in the art to feed an animal feed that is not molded or pelletized from a similar process as Binder, it would have been obvious to one of ordinary skill in the art to not mold or pelletize the ruminant feed of Binder. Bender discloses that such form of feed is desirable to that animal and therefore the providing the feed of Binder in a non-molded form would predictably be desirable as animal feed based upon what is taught by Bender. 
With respect to the water content of the pulp after the solid-liquid separation, while Binder discloses using a filter press to dewater the pulp as described above, Binder is silent with respect to teaching the water content ranging from 45-80% after it has been processed in a solid-liquid separator.
Bender discloses a similar process as Binder and further teaches that the product of the process is an animal feed having 55.56% moisture, thus falling within the claimed range of 45-80%.
As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation in Binder. The water content will vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 7, Binder discloses solid-liquid separation using a filter press to dewater the pulp to a level suitable for animal feed, but fails to teaches multiple stages of solid-liquid separation in the solid-liquid separator. 
It would have been obvious to have the pulp of Binder dewatered in multiple stages in order to achieve a desired water content. Multiple stages of dewatering will result in a drier product which is obvious and expected. As stated in MPEP 2144.04: The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. There is nothing unexpected regarding multiple stages of solid-liquid separation, as it would expectedly yield a drier product have a lower moisture content, and is therefore an obvious variant over the prior art.
Regarding claim 8, as stated above, it would have been obvious to dewater the pulp of Binder in multiple stages. With respect to the claimed water content of 50 to 75% after the first stage, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation, such as length of time in the solid-liquid separator, to result in a desired water content after the first stage. Processing the pulp in the separator for a longer amount of time will result in a drier product and therefore it would have been obvious to one of ordinary skill in the art to vary. 
Further, as Bender discloses a similar process as Binder and further teaches that the product of the process is an animal feed having 55.56% moisture, thus falling within the claimed range of 45-80%.
As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation in Binder. The water content will vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 18, as stated above with respect to claim 1, Griggs teaches a kraft pulp. Griggs further teaches that the kraft pulp is obtained using a mixture of an aqueous alkaline solution and pulp and subjecting the solution to a heated temperature for a desired amount of time. 
While Griggs teaches the general process as claimed for preparing the kraft pulp, Griggs fails to specifically teach the claimed ratio of solution to hardwood being 1.0 to 5.0 L/kg, the temperature being 120 to 160 C, and the cooking time being 120 to 600 minutes. 
It would have been obvious to one of ordinary skill in the art to vary the temperature, time and ratio depending on the desired consistency of the kraft pulp, or desired outcome of the krafting process. This is merely routine experimentation that is well understood, routine and conventional in the art. Increasing the temperature and time of the krafting process would merely result in a desired consistency of the kraft pulp. Additionally, Griggs teaches that the amount of aqueous soilution is depending upon the extent of delignification desired in the oxygen delignification steps. Therefore, it would have been obvious to one of ordinary skill in the art to vary the processing parameters for the kraft process in Griggs depending on the desired consistency and extent of delignification. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, absent a showing that the claimed, concentrations, temperature and time are critical, the claimed conditions are merely an obvious variant over the prior art. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Douglas et al. (US 2014/0345818 A1; Nov. 27, 2014).
Regarding claim 9, Binder discloses solid-liquid separation using a solid-liquid separator ([0035]), but fails to using a paper machine or a pulp machine. 
Douglas teaches a method for manufacturing lignocellulosic material wherein wet lignocellulosic material is processed in a paper machine to separate the solids from the liquid ([0045] and [0046]). 
As both Binder and Douglas teach using a solid-liquid separator for dewatering lignocellulosic material, it would have been obvious to use a paper machine as taught by Douglas in the process of Binder. This is a simple substitution of one known solid-liquid separation machine for another. Both Binder and Douglas are directed to methods for processing lignocellulosic materials. Douglas teaches that treated lignocellulose can be processed using a paper machine and therefore it would have been obvious to use a paper machine as the solid-liquid separator of Binder to yield the same result of dewatering lignocellulosic material. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Akhtar et al. (US 2009/0194243 A1; August 6, 2009).
Regarding claim 15, the prior art as described above discloses treating lignocellulosic material, wherein the material is a hardwood material, but fails to teach that the hardwood is eucalyptus.
Akhtar also discloses a method of treating lignocellulosic material to create pulp, which is the same as the prior art above ([0012]). Akhtar further teaches that the pulp source can be eucalyptus ([0067]). 
It would have been obvious to one of ordinary skill in the art to use eucalyptus as the hardwood source in Binder and Griggs as described above. Doing so would yield the predictable result of effective producing eucalyptus pulp and would have been obvious depending on the type of pulp source desired. 
This is a simple substitution of one known wood source for another to yield the predictably result of producing a desired pulp and would have been obvious to one of ordinary skill in the art depending on the desired wood source. 


Response to Arguments

Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that the prior art fails to teach subjecting a kraft pulp to an oxygen delignification step under the conditions as claimed. 
This is not found persuasive. Griggs discloses a method for treating lignocellulosic material derived from a hardwood source to increase digestibility and not be toxic to humans and animals (col 3 lines 60-68), wherein the method comprises treating hardwood pulp with a kraft pulping process and an oxygen delignification process (col 6 lines 5-45). 
Griggs further teaches that they oxygen delignification conditions are a pulp consistent that can be low, medium or high (col 12 lines 10-25), with a low-medium consistency being about 15% (col 13 lines 35-40), thus falling within the claimed range of a pulp consistency of 8 to 15% by mass. Griggs teaches that the oxygen pressure is 100 psig, or 7 kg/cm2, thus falling within the claimed range of 3 to 9 kg/cm2, and the temperature and time for the oxygen delignification process is 90 to 130 C for a time of 20 to 60 minutes, thus falling within the claimed ranges of 80 to 140 C for a time of 20 to 180 minutes (col 13 lines 50-65). 
As Griggs discloses that such process provides a pulp that has increased digestibility and is less toxic to humans and animals, it would have been obvious to one of ordinary skill in the art to use an oxygen delignified kraft pulp as taught by Griggs in the process of Binder. This is a simple substitution of one known lignocellulose material for another to yield the predictable result of providing a suitable feed for ruminants. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 
Applicant further argues on page 5 that the combination of Griggs with Binder is improper as Griggs comprises non-analogous art. 
In response to this argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, both Binder and Griggs are directed towards the treatment of lignocellulosic material to increase the digestibility. Griggs further teaches that a kraft pulping process and an oxygen delignification process (col 6 lines 5-45) increase digestilibty and make the material less toxic to humans and animals. Therefore, both Griggs and Binder are in the same field of endeavor and also solve the same problem and increasing digestibility of lignocellulosic material. 

With respect to Griggs teaching a subsequent required step of acidifying the solution, the examiner notes that the claims allow for additional steps to be present. As stated above, Griggs teaches that the pulp is washed to remove residues obtained during the oxygen delignification step (col 10 lines 40-65). If the residues and dissolved organics are removed during the washing step, the examiner notes that the pH would slightly change as the composition has changed. It would have been obvious to wash until a desired pH of 8.0 or less has been reaches as Griggs teaches that a pH lower than 8.0 is preferable as it aid in further processing of the pulp.
Applicant further argues that the prior art fails to teach washing the oxygen delignified kraft pulp with water until it reaches a pH of 8.0 or less. Applicant states that Griggs teaches chemically adjusting the pH which shows that the washing step does not properly adjust the pH. 
This is not found persuasive as Griggs teaches multiple washing steps, including washing the oxygen delignified kraft pulp with water (See Figures, col 10 lines 40-65). The examiner agrees that Griggs fails to specifically teach washing the kraft pulp with water until it reaches a pH of 8.0 or less, however, Griggs teaches that the pulp is washed to remove residues obtained during the oxygen delignification step (col 10 lines 40-65). If the residues and dissolved organics are removed during the washing step, the examiner notes that the pH would slightly change as the composition has changed. Griggs further teaches that a pulp having a pH below 9 is preferable (col 16 lines 15-34 and 55-60). 
It would have been obvious to one of ordinary skill in the art to wash the pulp with water as taught by Griggs until a desired pH has been reached as Griggs teaches that the wash water aid in removing residues and dissolved organics from the oxygen treatment (col 10 lines 40-65). It further would have been obvious to wash until a desired pH of 8.0 or less has been reaches as Griggs teaches that a pH lower than 8.0 is preferable as it aid in further processing of the pulp.
Applicant has not presented any additional arguments with respect to claims 9 and 15, and therefore they are not found persuasive for the same reasons as stated above. 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791